Citation Nr: 0726404	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
akin procedure, left foot, for hallux valgus, prior to 
October 5, 2003. 

2.  Entitlement to an evaluation in excess of 10 percent for 
status post akin procedure, left foot, for hallux valgus, 
from October 5, 2003.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which increased the evaluation for status post akin 
procedure, left foot, for hallux valgus, from 0 percent to 10 
percent, effective October 5, 2003.  The veteran perfected a 
timely appeal to the effective date as well as the rating 
assigned for the service-connected left foot disorder.  

On April 18, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of this hearing is also of 
record.  


FINDINGS OF FACT

1.  A December 1977 rating decision granted service 
connection and assigned a noncompensable evaluation for 
status post akin procedure, left foot for hallux valgus, 
effective July 13, 1977.  

2.  The veteran was notified of the December 1977 rating 
decision, and of his appellate rights, by a letter dated 
January 10, 1978.  He did not file a notice of disagreement 
with the December 1977 rating decision.  

3.  The veteran's claim for an increased rating for his left 
foot disorder (VA Form 21-526) was date-stamped as received 
by the RO on October 5, 2003.  

4.  In a January 2004 rating decision, the RO assigned a 10 
percent rating for status post akin procedure, left foot for 
hallux valgus effective from October 5, 2003, the date of 
receipt of the claim for an increased rating.  

5.  The veteran's service-connected left foot disorder is 
manifested by hallux valgus, hammertoe deformities, with 
pain, tenderness and osteoarthritis; the disorder is 
productive of symptoms productive of no more than moderate 
foot disability.  


CONCLUSIONS OF LAW

1.  The December 1977 rating decision, which granted service 
connection and assigned a noncompensable evaluation for 
status post akin procedure, left foot for hallux valgus, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2006).  

2.  The criteria for an effective date prior to October 5, 
2003, for the assignment of a compensable rating for status 
post akin procedure, left foot for hallux valgus have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.400 (2006).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for status post akin procedure, left foot for 
hallux valgus, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5299-5284 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

While the notice provided to the veteran in December 2004 was 
not given prior to the first RO adjudication of the claim, 
the notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

Moreover, the SOC provided to the veteran in May 2005 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the veteran was 
informed of the provisions of Dingess in March 2006.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual background.

The veteran's initial claim for service connection for a left 
foot disorder (VA Form 21-526e) was received in July 1977.  
In conjunction with his claim, the veteran was afforded a VA 
examination in October 1977.  

By a rating action in December 1977, the RO granted service 
connection for status post akin procedure, left foot, for 
left hallux valgus, and assigned a 0 percent rating, 
effective July 13, 1977.  The veteran was notified of this 
decision and of his appellate rights by letter dated January 
10, 1978.  He did not appeal that decision.  No 
correspondence was received from the veteran within one year 
of January 10, 1978, expressing disagreement with the rating 
assigned for status post akin procedure, left foot, for left 
hallux valgus.  See 38 C.F.R. §§ 20.201, 20.302(a).  
Therefore, that decision is final.  

The next correspondence received from the veteran addressing 
his left foot disorder was VA Form 21-526, date-stamped 
October 5, 2003.  

The veteran was afforded a VA compensation examination in 
December 2003.  At that time, the veteran complained of 
balance issues.  The veteran also complained of pain in the 
joint, as well as numbness and knows when bad weather is 
approaching.  It was noted that the veteran had not worn any 
orthotics or special shoes.  It was noted that the veteran 
has been unemployed since December 2002.  He used to be an 
employee at various corporations where he managed records and 
files.  It was further noted that, at this time, he rarely 
leaves the house.  He was wearing tennis shoes at the time of 
the examination.  

On examination, pedal pulses were palpable or dorsalis pedis 
bilaterally.  There was no clubbing or cyanosis of the 
digits.  The veteran was able to sense 5.07 mm Semmes-
Weinstein filament and 10/10 bilaterally.  He had a positive 
Tinel's of the dorsalis pedis in the anterior tarsal tunnel 
in which he stated shoots to the first interspace.  He had a 
negative straight leg raise.  Otherwise, deep tendon reflexes 
were not done.  Venous examination was unremarkable.  No 
peripheral edema.  No telangiectasia.  Range of motion in the 
left foot and ankle was within normal limits with 
dorsiflexion of 220 degrees that was painless, as well as 
subtalar range of motion which is normal without crepitation 
and a 1:3 ratio eversion to inversion.  Mid tarsal range of 
motion was within normal limits.  He had no pain with mid 
tarsal spin.  The veteran was observed in standing, weight 
bearing and specific tension was placed on the operated left 
forefoot indicating a healed incision that reversed 
dorsimedial first MTP joint.  The hallux valgus with mild 
crossover of the second toe.  The hallux was plantarally 
subluxed on the first metatarsal.  There was dorsomedial bone 
protruding.  Seated examination revealed that the veteran was 
guarded and claimed to have pain with motion of the joints.  
There was no crepitation; however, there was mild joint line 
tenderness.  The hallux was nonreducible and was essentially 
tracked down.  Range of motion of the interphalangeal joint 
was approximately 20 degrees in dorsiflexion and was dorsally 
subluxed, and mild crepitation was noted.  The hallux was 
shortened approximately 1.5 cm indicating a bony procedure, 
which likely included removal of wedges.  There were 
hammertoe deformities of the second, third and fourth toes in 
particular, left greater than the right.  

X-rays consisting of AP, MO and lateral views indicate a 
previous Akin bunionectomy with significant shortening of the 
proximal phalanx.  There was advanced osteoarthritis likely 
post-traumatic in the interphalangeal joint.  The MP joint 
had mild osteoarthritis, but with subluxation in valgus and 
plantar flexion.  There was no evidence of metatarsal 
osteotomy.  Hammer toe deformities were noted in the lesser 
proximal interphalangeal joint, second through fourth toes 
bilateral, left greater than the right.  Also notable during 
the examination was hypercallosities noted on the medial IP 
joint of the hallux, as well as the MTP joint.  The pertinent 
diagnoses were osteoarthritis, interphalangeal joint, great 
toe and left foot; hallux valgus, bilateral, left greater 
than the right; and attempted correction of valgus in 1976, 
left foot and returned hallux valgus deformity.  The examiner 
stated that it was his belief that the IP joint 
osteoarthritis was directly related to the operation 
performed while in the military.  

By a rating action of January 2004, evaluation of akin 
procedure, left foot for hallux valgus was increased from 0 
percent to 10 percent, effective October 5, 2003.  

At his personal hearing in April 2007, the veteran maintained 
by the effective date for a compensable evaluation for his 
left foot disorder should be July 1977, which is when he 
initially filed a claim for a left foot disorder.  The 
veteran maintained that no physical examination was conducted 
to determine the severity of his left foot disorder in 1977; 
he stated that he was arbitrarily denied compensation in 1977 
without the benefit of a VA examination.  The veteran 
indicated that he was currently experiencing pain caused by 
arthritis in the left foot; he stated that he has no mobility 
in the joints.  The veteran also reported problems with 
swelling in the left foot.  

Submitted at the hearing was a copy of a reference slip, 
dated October 13, 1977, indicating that the veteran as 
admitted to the VA hospital on October 13, 1977.  It was 
noted that the admission was only for lodging purposes, and 
no clinical records had to be prepared.  


III.  Legal Analysis-Earlier Effective Date.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  
The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from that date.  38 U.S.C.A. 
§ 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b) (2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.  

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. 
§ 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identifies the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.  

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

For the reasons discussed below, the Board finds that the 
veteran is not entitled to an effective date earlier than 
October 5, 2003, for the assignment of a compensable 
evaluation for status post akin procedure, left foot for left 
hallux valgus.  

The claims file reflects that, following an October 1977 VA 
examination, in a decision dated December 29, 1977, the RO 
granted service connection for status post akin procedure, 
left foot for left hallux valgus, and assigned a 0 percent 
rating effective July 13, 1977.  The RO properly notified the 
veteran of that determination by letter dated January 10, 
1978.  However, the veteran did not file a timely Notice of 
Disagreement concerning the assigned rating for his left foot 
disorder.  As he did not appeal, the December 1977 
determination became final.  See 38 U.S.C.A. § 20.1103.  

The Board notes that the veteran has not raised a claim of 
CUE in the December 29, 1977 RO decision.  

At his personal hearing in April 2007, the veteran maintained 
that the VA examination conducted in October 1977 was 
inadequate; he argues that the left foot was not examined 
and, hence, there was no examination conducted to determine 
the severity of his left foot disorder.  In this regard, the 
veteran argues that the RO failed to assist him in developing 
his claim.  However, the Board finds a failure to fulfill the 
duty to assist does not nullify the finality of the prior 
decision.  

A review of the record reflects that there was no informal 
claim that could be construed as meeting the requirements of 
38 C.F.R. §§ 3.155 and 3.157 filed following the December 
1977 final decision.  The next correspondence received by the 
RO subsequent to its December 29, 1977 decision, VA Form 21-
526, is date-stamped October 5, 2003.  There is no 
correspondence from the veteran, or any representative, 
received in the interim-between December 29, 1977 and October 
5, 2003, to be considered a claim for increase.  There is no 
indication that he received VA treatment for this disability 
between 1977 and the current claim.  38 C.F.R. § 3.157.  In 
essence, prior to this claim for increase, there had been no 
claim, informal claim or an intent to file a claim for 
increase.

As noted above, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  To the extent 
that he may claim that he was worse prior to this claim, he 
has submitted no evidence of increase in the year prior to 
the date of the receipt of the claim.  38 U.S.C.A. § 5110(b).  
If he claims that he has been at this degree of disability 
since the 1977 claim, that is a basis to deny the currrent 
claim, as such would establish his level of disability more 
than one year prior to the claim for increase.  38 U.S.C.A. 
§ 5110(b).

The Board emphasizes that the pertinent legal authority 
governing assignment of effective dates is clear and 
specific, and the Board is bound by that authority.  Simply 
put, the record contains no earlier filed claim for a 
compensable evaluation for his left foot disorder prior to 
October 5, 2003.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

IV.  Legal Analysis-Increased rating.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's service-connected status post akin procedure 
for left foot hallux valgus is currently assigned a 10 
percent rating, pursuant to Diagnostic Code 5299-5284.  

The diagnostic code after the hyphen identifies the 
diagnostic code the RO used as analogous to evaluate the 
veteran's service-connected condition, in this case 
Diagnostic Code 5284 for other foot injuries.  Diagnostic 
Code 5284 provides evaluations of 10, 20, and 30 percent for 
moderate, moderately severe, and severe foot injuries, 
respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

The Board notes that, depending on the type of foot injury, 
Diagnostic Code 5284 may involve disability that includes 
limitation of motion, and thereby requires consideration of 
38 C.F.R. § 4.40 and § 4.45.  VAOPGCPREC 9-98 (Aug. 14, 
1998).  In essence, the nature of the foot injury determines 
whether consideration of §§ 4.40 and 4.45 under Diagnostic 
Code 5284 is warranted, and it is recognized that injuries 
such as fractures and dislocations may limit motion.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered.  38 C.F.R. § 4.40 (2006).  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  38 C.F.R. § 4.45 (2006).  

In this regard, the Board notes that while the veteran's left 
foot may have some numbness and does have arthritis, in the 
absence of ascertainable functional impairment of the left 
foot, the Board is of the opinion that the residuals are more 
appropriately classified as moderate and that the veteran 
does not meet the criteria for a moderately severe injury of 
the foot under Diagnostic Code 5284.  The veteran clearly 
does experience some pain in his left foot, as reported 
during the December 2003 VA examination of his feet, but the 
veteran was shown to have full range of motion and no 
weakness.  Significantly, it was noted that ankle and hind 
foot range of motion was within normal limits and was 
painless.  Seated examination revealed that he was guarded, 
and claimed to have pain with motion of the joints.  There 
was no crepitation, but mild joint line tenderness.  The 
range of motion of the interphalangeal joint was 
approximately 20 degrees in dorsiflexion and was dorsally 
subluxed with mild crepitation noted.  There was no gait 
abnormality or evidence suggestive of abnormal weight-bearing 
and no clinical indication of weakness.  There was no 
indication of decreased, impaired or painful motion of the 
foot and no evidence of swelling.  The veteran's service-
connected foot injury does not result in limitation of 
motion; even when his reported pain is considered, the 
veteran's symptoms are not indicative of more than moderate 
impairment.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  

The Board finds that a separate evaluation under Diagnostic 
Codes 5003 or 5010, which include criteria for evaluating 
degenerative arthritis where there is loss of motion, is not 
warranted because arthritis and the veteran's complaints of 
pain are already taken into consideration in conjunction with 
the assignment of the current 10 percent rating in effect 
under Diagnostic Code 5284.  In essence, the veteran has been 
awarded a compensable evaluation for the residuals of akin 
procedure on the left foot for hallux valgus, primarily 
manifested by X- ray evidence of arthritis, mild joint line 
tenders, and his complaints of pain.  Accordingly, an 
additional evaluation for complaints of pain on motion would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2006); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

The record, as presented, fails to objectively demonstrate 
the existence of more than a moderate injury to the left 
foot.  Service-connection has not otherwise been established 
for acquired flatfoot, claw foot, or nonunion or malunion of 
the tarsal or metatarsal bones, such as might warrant the 
assignment of a schedular evaluation in excess of 10 percent 
under alternate DCs, including DCs 5276, 5278, 5283.  Notice 
is taken that other alternate diagnostic criteria for weak 
foot, metatarsalgia, hallux valgus or rigidus, or hammer toe 
do not provide for the assignment of a rating in excess of 10 
percent and, thus, are not for consideration in this 
instance.  The Board has also considered 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
noting that pain appears to be the primary basis for the 10 
percent ratings currently in effect.  However, the record as 
a whole is against a finding that the veteran has any 
additional limitation of motion of either foot due to pain or 
flare-ups of pain, nor is there medical evidence of such 
secondary symptoms as fatigability, weakness, or 
incoordination resulting in additional limitation of motion, 
as might warrant the assignment of a schedular evaluation in 
excess of 10 percent pursuant to 38 C.F.R. §§ 4.40, 4.45, 
4.59 or DeLuca.  

In sum, the preponderance of the evidence is against a 
finding that a schedular evaluation in excess of 10 percent 
is warranted for the veteran's left foot disability, to 
include left hallux valgus.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application. 38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). To that 
extent, the appeal is denied.  

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1) (2006).  The Board finds 
no evidence that the veteran's left foot disability is such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of his left foot disability do not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2006).  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to an effective date prior to October 5, 2003 for 
the assignment of a compensable evaluation for status post 
akin procedure, left foot for a left hallux valgus, is 
denied.  

Entitlement to a rating in excess of 10 percent for status 
post akin procedure, left foot for a left hallux valgus, is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


